Libbey, J.
By the bill, answer and proofs, it appears that the plaintiff, and the defendant, George Jewell, were respectively the owners of farms situated in Troy; and on the ninth day of December, 1873, made an agreement to exchange them; and said defendant executed to the plaintiff what the parties supposed was a deed of his farm, the other defendant, Arvilla. J. Jewell, joining in relinquishment of her right to dower in'the premises; and the plaintiff executed to the defendant a similar deed of his farm, taking back what the parties supposed to be a mortgage, to secure the payment of eight hundred and seventeen dollars and fifty cents, the sum to be paid by the defendant as the difference in the value of the farms. In fact, neither of the deeds or the mortgage was sealed. Each party soon afterwards entered into possession of the premises thus conveyed to him.
The plaintiff repossessed himself of the farm which he intended to convey to the defendant, in July 1876 ; and on the twenty-second day of March, 1877, by deed of quitclaim, conveyed the same to Sarah J. Harding.
After the plaintiff thus took possession in 1876, he insured the buildings on the farm, for seven hundred dollars, and before the commencement of this suit, they were consumed by fire, and the insurance received and appropriated by the plaintiff and Sarah J. Harding.
The plaintiff and Sarah J. Harding have held the possession of said premises since July, 1876, receiving the rents and profits.
The plaintiff brings this bill against the defendants to require them to seal their deed which they executed to him December 9, 1873.
The deeds and mortgage were not sealed through inadvertance or mistake, and equity requires each party to perfect his deed as it was his intention at the time. But the plaintiff while in possession of the farm which he intended to convey to the defendant, executed a quitclaim deed to Sarah J. Harding, which he claims should be construed as an assignment only of the defendant’s mortgage to him. Sarah J. Harding is not a party to the suit, and therefore no construction can now be put upon that deed which will bind her. It is at least a cloud upon the title.
*428If the plaintiff asks equity, he must do equity, and before be can require tbe defendants to perfect tbeir deed to bim, be must put tbe defendant, George Jewell, in tbe same situation be would have been'in if bis deed to bim bad been sealed when executed. This will require bim to duly seal bis deed, cause Sarah J, Harding to convey to tbe defendant any interest or title wbicb she acquired by tbe plaintiff’s deed to her, except tbe assignment of the defendant’s mortgage; and as tbe loss of tbe buildings before his conveyance to tbe defendant, and while be was in possession, must fall upon tbe plaintiff, (Gould v. Murch, 70 Maine, 288,) be must account for tbe insurance wbicb be received, less the premium paid, and must also account for tbe rents and profits of tbe farm since be took possession in July, 1876. Tbe insurance and rents and profits may be applied in payment of tbe mortgage, pro tanto, and if any balance remains it must be paid to the defendant, with interest.
Upon performance, or tender of performance by the plaintiff of tbe foregoing requirements on bis part, tbe defendants must seal tbeir deed to bim.
If tbe parties cannot agree upon tbe amounts to be allowed for tbe insurance and rents and profits, tbe case must go to a master to state tbe accounts between tbe parties.
If tbe plaintiff does not elect, at the next term of court in tbe county, after tbe case is certified, to comply with tbe foregoing requirements on bis part, tbe bill must be dismissed with costs for tbe defendants.

Decree accordingly.

Appleton, C. J., Barrows, Virgin, Peters and Symonds, JJ., concurred.